      Douglas R. Ricks, OSB #044026
      Christopher N. Coyle, OSB #073501
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4861
      Fax: 503-241-3731

               Of Attorneys for Debtor-in-Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF OREGON

       In re                                           Bankruptcy Case No. 19-34092-tmb11

       Fizz & Bubble, LLC,                             DEBTOR’S EX PARTE MOTION FOR
                                                       EXTENSION OF TIME TO FILE 2015
                      Debtor-in-Possession.            REPORT FOR SEPTEMBER 2020

               Debtor-in-Possession, Fizz & Bubble, LLC (“Debtor”) moves the Court for entry of the

      Proposed Order, attached hereto as Exhibit 1, extending the deadline of October 21, 2020 to

      file Debtor’s 2015 Report for September 2020 to Friday, October 23, 2020, pursuant to LBR

      9013-1(b)(2)(F). This extension is necessary based on the following:

               1.    Debtor needs additional time to review and sign the 2015 Report for

      September 2020.

               2.    Extending the 2015 Report deadline from October 21, 2020 through and

      including October 23, 2020 will not prejudice any of the other parties in this case.



                                                          VANDEN BOS & CHAPMAN, LLP

                                                          By:/s/Christopher N. Coyle
                                                            Christopher N. Coyle, OSB #073501
                                                            Of Attorneys for Debtor-in-Possession




Page 1 of 1     DEBTOR’S EX PARTE MOTION FOR EXTENSION OF TIME TO FILE            VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                2015 REPORT FOR SEPTEMBER 2020                                      319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                          Case 19-34092-tmb11      Doc 456     Filed 10/21/20
                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                        Bankruptcy Case No. 19-34092-tmb11

       Fizz & Bubble, LLC,                          ORDER EXTENDING TIME TO FILE
                                                    DEBTOR’S 2015 REPORT FOR
                      Debtor-in-Possession.         SEPTEMBER 2020

               Based on Debtor-in-Possession’s, Fizz & Bubble, LLC’s (“Debtors”), Motion to extend

      the time to file Debtor’s 2015 Report for September 2020, it is

               ORDERED that the time within which the Debtor must file Debtor’s 2015 Report for

      the month of September 2020 is extended through and including October 23, 2020.

                                                   ###




Page 1 of 2     ORDER EXTENDING TIME TO FILE DEBTOR’S 2015 REPORT FOR           VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                SEPTEMBER 2020                                                    319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
EXHIBIT 1 - Page 1 of 2
                          Case 19-34092-tmb11      Doc 456    Filed 10/21/20
      PRESENTED BY:

      VANDEN BOS & CHAPMAN, LLP


      By:/s/Christopher N. Coyle
        Douglas R. Ricks, OSB #044026
        Christopher N. Coyle, OSB #073501
        Of Attorneys for Debtor-in-Possession


      CERTIFICATION: I certify that I have
      complied with the requirements of LBR 9021-1;
      movant seeks entry of the order without notice
      and a hearing pursuant to LBR 9013-
      1(b)(2)(F).

      By:/s/Christopher N. Coyle
        Douglas R. Ricks, OSB #044026
        Christopher N. Coyle, OSB #073501
        Of Attorneys for Debtor-in-Possession


      First Class Mail                                 Lloyd R. DuBois
      Fizz & Bubble, LLC                               0932 SW Palatine Hill Rd.
      Attn: Kimberly A. Mitchell                       Portland, Oregon 97219
      27120 SW 95th Ave., Ste. 3280
      Wilsonville, OR 97070                            Express Employment Professionals
                                                       Wayne Marschall
      Oswego Financial Services                        7401 SW Washo Court, Suite 200
      Attn: Glenn J. Smith                             Tualatin, Oregon 97062
      4091 Coltsfoot Lane
      Lake Oswego, OR 97035                            Diane M. Humke
                                                       32272 Apple Valley Rd
      Mike Vanier                                      Scappoose, OR 97056
      7650 Beveland Street, Suite 170
      Portland, Oregon 97223                           Electronic Mail:

      Bruce Wood                                       The foregoing was served on all CM/ECF
      510 SW 5th Ave., Suite 300                       participants through the Court's Case
      Portland, Oregon 97204                           Management/Electronic Case File
                                                       system.




Page 2 of 2   ORDER EXTENDING TIME TO FILE DEBTOR’S 2015 REPORT FOR            VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
              SEPTEMBER 2020                                                       319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
EXHIBIT 1 - Page 2 of 2
                          Case 19-34092-tmb11   Doc 456     Filed 10/21/20
In re Fizz & Bubble, LLC
Bankruptcy Case No. 19-34092-tmb11

                                  CERTIFICATE - TRUE COPY

DATE:               October 21, 2020

DOCUMENT:           DEBTOR'S MOTION FOR EXTENSION OF TIME TO FILE 2015
                    REPORT FOR SEPTEMBER 2020

       I hereby certify that I prepared the foregoing copy of the foregoing named
document and have carefully compared the same with the original thereof and it is a
correct copy therefrom and of the whole thereof.

                                  CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of the foregoing on:

Fizz & Bubble, LLC                   Lloyd R. DuBois                  Bruce Wood
Attn: Kimberly A. Mitchell           0932 SW Palatine Hill Rd.        510 SW 5th Ave., Suite 300
10778 SW Manhasset Drive             Portland, Oregon 97219           Portland, Oregon 97204
Tualatin, OR 97062
                                     Express Employment               Diane M. Humke
Oswego Financial Services            Professionals                    32272 Apple Valley Rd
Attn: Glenn J. Smith                 Wayne Marschall                  Scappoose, OR 97056
4091 Coltsfoot Lane                  7401 SW Washo Court, Suite 200
Lake Oswego, OR 97035                Tualatin, Oregon 97062

Mike Vanier
7650 Beveland Street, Suite 170
Portland, Oregon 97223

by mailing a copy of the above-named document to each of the above in a sealed
envelope addressed to the same at the last known address. Each envelope was
deposited into the postal system at Portland, Oregon, on the above date, postage
prepaid.

      I hereby certify that the foregoing was served on all CM/ECF participants through
the Court's Case Management/Electronic Case File system on the date set forth below.

 Dated: October 21, 2020                  VANDEN BOS & CHAPMAN, LLP


                                          By:/s/Christopher N. Coyle
                                             Christopher N. Coyle, OSB #073501
                                             Of Attorneys for Debtor-in-Possession




Page 1 – CERTIFICATE OF SERVICE



                     Case 19-34092-tmb11         Doc 456     Filed 10/21/20
